DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s IDS received on 9/03/2021 has been reviewed and entered. 
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
For claims 1, 7, and 12, the closest prior art HP (WO 2017/065796 A1) teaches apparatus comprising a processor with a machine readable medium storing instructions and executing a method ([0029], [0030]) comprising: providing build material ([0013]), dividing the build material area to a first portion and to a second portion, applying, to a first portion of the build material which is to be fused in additive manufacturing, print agent comprising colorant, wherein the print agent is applied according to a target color for the first portion, applying, to a second portion of the build material which is adjacent to the first portion, a combination of a fusion inhibiting agent and colorant ([0025]-[0027], [0033], [0034]), and heating the build material by exposing the build material to radiation so as to cause fusing of the first portion ([0031]).
5.  The invention of independent claims 1, 7 and 12 differs from HP in that the colorant being part of the combination of fusion inhibiting agent is applied according to the target color of the first portion of the build material.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743